Citation Nr: 1424394	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-19 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to chemical exposure, including Agent Orange.

2.  Entitlement to service connection for a prostate condition, claimed as due to chemical exposure, including Agent Orange.

3.  Entitlement to service connection for a kidney condition, claimed as due to chemical exposure, including Agent Orange.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from August 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran failed to report for a travel Board hearing in March 2014, and no good cause has been shown for this failure to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC).  A response received from NPRC in March 2010 indicated that the record was fire-related, and there were no service treatment records or surgeon general office (SGO) records pertaining to the Veteran.  The response from the NPRC further indicated that a search for such records should be considered using code MO5.  The RO did not make additional efforts to obtain the service treatment records.   

The Board notes that the Veteran's pre-induction and separation examination were provided by the NPRC and are associated with the record.

The claims adjudication manual provides that, when records are fire-related, the Veteran must be asked to complete NA Form 13055, a request for information to reconstruct medical data.  If the claimant returns a completed NA Form 13055, a PIES request should be submitted under code M05.  If a negative response is received from NPRC, a memorandum of service record unavailability should be prepared.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.
In this case, the June 2010 rating decision and the July 2012 Statement of the Case advised the Veteran that his service treatment records are fire-related.  However, there is no indication that the Veteran was provided with a NA Form 13055 (Request For Information Needed to Reconstruct Medical Data).  The Veteran should be afforded an opportunity to complete the NA Form 13055.  Thereafter, if the service treatment records cannot be obtained, a formal finding of unavailability should be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran complete and return NA Form 13055, Request for Information Needed to Reconstruct Medical Data.

2.  If the Veteran returns a completed NA Form 13055, submit a PIES request under code M05.  All efforts to obtain the records should be documented in the claims file.

3.  If a negative response is received from NPRC, a formal finding of records unavailability should be made.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



